department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date tax_exempt_and_government_entities_division number release date org organization name 1x pate org address address taxpayer_identification_number person to contact identification_number contact telephone number address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 19xxis hereby revoked and you are no longer exempt under sec_501 of the code effective june 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes contributions to your organization are no longer deductible under sec_170 after june 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending may 20xx and for all tax years thereafter in accordance with the instructions of the return pursuant to sec_509 of the code your private_foundation_status continues unless your status as such is terminated under sec_507 of the code therefore in addition to filing form_1120 you are required to continue filing form_990-pf and you are still subject_to excise_taxes under chapter of the code until such time as you terminate your private_foundation_status under sec_507 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing director eo examinations letter catalog number 34198j tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies failing to respond to this if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest for your protest to be valid it needs to our decision this written request is called a protest contain certain specific information which generally includes a statement of the facts the for the specific information applicable law and arguments in support of your position needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication exempt_organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you agreed with the proposed revocation or if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days of the date you agreed with the revocation or the date of your final revocation letter whichever is sooner unless a request for extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended may 20xx ein legend org organization name country - country president - president xx - date state - state co-1 - company issue whether org aka org continues to qualify for exemption under sec_501 of the internal_revenue_code facts the organization was incorporated in state state on may 19xx as org and was organized for the purposes of enhancing cultural and business relations between the country and central american nations and the united_states documents provided by the organization for the examination included a signed and stamped amendment to the original articles of incorporation dated may 20xx indicating that the organization changed its name to org the amendment was filed with the state department of state on may 20xx however a copy of the amendment was not provided to the internal_revenue_service irs and the name remained org for the irs’ records irs documents have been input to correct the name change amendments are required to be attached to the filed return after the change takes place organizing a request for documents to substantiate the exempt_purpose of the organization was made on june 20xx and a response by the officer dated july 20xx stated that there was very little direct activities in the org account all of the expenses was sic borne by co-1 co-1 is a for- profit corporation and the publisher of co-1 president is an officer of both the for-profit organization and the exempt_organization the application_for exemption form_1023 dated july 19xx stated org inc is dedicated to enhancing cultural and business relations between the country and central american nations and the united_states through the use of educational material music and art conferences and seminars org expects to promote the opportunities and advantages of dealing with the united_states the application also stated that the organization planned to produce cultural programs to be performed at theaters and college campuses develop seminars for young adults to show the need to complete school hold trade fairs offer scholarships and develop programs to help immigrant parents deal with the educational needs and cultural changes of their young children as they move from one country to another the application also stated that funding was expected to be from foundations corporations and interested individuals form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number year period ended may 20xx ein a statement provided by the organization with their letter dated july 20xx in response to form_4564 document requests dated april and may 20xx stated throughout the years following we plan to produce programs to be performed at theaters and college campuses throughout the united_states and country counties sic regarding funding and payments - the officer stated we expect to fund our operation from foundations corporations and interested individuals fee income should be negligible currently co-1 provided the funds to cover programs the only activity of the organization during the examination year was to organize a corporate sponsored country multi-national business conference for business organizations and individuals from the united_states to dialogue and learn more about the unique relationship with regional issues of common interest with the country region the conference was held in november 20xx at a resort in country and country and the participants of the conference included many political and business officials from both the united_states and the country region conference was paid for through conference fees and sponsorship income that was co-1 then made a contribution to org provided to the for profit corporation co-1 org to pay for the conference expenses the sponsorship income received is documented through the co-1 bank records and financial workpapers provided to explain the travel and conference expenses on the org form_990 the documents to substantiate the expenses for the business conference were provided these expenses were paid through the operating account of the for-profit corporation of co-1 bank statements were provided for the examined organization of org aka org this information included bank statements for checking account the only activity in the account was in june 20xx when checks were written totaling dollar_figure and deposit was made in the amount of dollar_figure this activity created an ending balance of dollar_figure that was in place through june 20xx the organization had no other books_and_records to substantiate exempt_purpose activity law sec_1_501_c_3_-1 of the federal tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the internal_revenue_code irc the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in irc section form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended ein may 20xx c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6001-1 of the regulations requires that an exempt_organization must maintain records sufficient to demonstrate that it is entitled to tax exempt status regulation sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 sec_1_6033-2 of the regulations holds that an organization which is exempt from tax whether or nor it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer schedule number or exhibit explanations of items tax identification_number year period ended may 20xx org ein established that it is observing the conditions required for the continuation of exempt status governments position the organization does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because the lack of activities is evidence that they were not operated exclusively for one or more charitable purposes to be considered as operating exclusively for charitable purposes the organization would have had to engage primarily in activities which accomplish one or more of such exempt purposes - as specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in addition to the lack of any charitable activity is the lack of any qualified_activity at all the organization has not provided evidence of conducting meetings or events creating and or issuing reports creation or distribution of publications or conducting any other activity in furtherance of its exempt_purpose during this time has been the participation of the officers in the business conference that was held in the country resort the only activity of record in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s postion conclusion the organization has not provided a position as of this date the organization received exemption under sec_501 of the internal_revenue_code after providing additional requested information about their activities as outlined in the facts paragraph above however they have not provided documents or information to substantiate that they participate in any charitable activities according to those outlined in their initial application or those stated under internal_revenue_code sec_501 publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date name of taxpayer schedule number or exhibit explanations of items tax identification_number year period ended org may 20xx ein it is the internal revenue service's position that the organization failed to meet the organizational and operational requirements the organizational_test concerns the organization's articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter a review of the bank records shows that there were no contributions or funds received from anyone other than the for profit corporation co-1 a statement provided by president the president of the organization indicated that there were very little direct activities in the org account and that all of the expenses for the activities of org were borne by co-1 the sec_501 tax exempt status of org should be revoked effective june 20xx because it is not operated exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1_501_c_3_-1 of the regulations form_1120 returns should be filed for the tax periods ending on or after june 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
